Judgment of the circuit court reversed on grounds stated in journal entry.
It appearing from the record that the judgment of the common pleas court is an order opening up *419and setting aside a former decree entered in said court by said court at the same term, and is not a final adjudication of the issue joined in said court upon the question of alimony, and it further appearing that the bill of exceptions filed in the circuit court of Allen county contained only the testimony heard upon the motion of defendant to open up and set aside the decree theretofore entered by said court in said cause, and does not contain the testimony heard by said court at a former hearing with reference to the question of alimony, said judgment of the circuit court is, therefore, reversed and vacated, and this court coming now to render the judgment that said circuit court should have rendered, it is hereby ordered, adjudicated and directed that said cause be reminded to the common pleas court with instruction to hear de novo, and finally determine and adjudicate the right of plaintiff to alimony, and to further order and direct the disposition of the fifteen hundred dollars now in possession of the court.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.